                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         DESIEIRE QUINTERO, et al.,
                                   8                                                        Case No. 5:19-cv-01898-EJD
                                                        Plaintiffs,
                                   9                                                        ORDER DENYING APPLICATION
                                                 v.                                         FOR ORDER TO SHOW CAUSE
                                  10
                                         CITY OF SANTA CRUZ, et al.,                        Re: Dkt. No. 16
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Non-party Alicia Kuhl filed an Application for an “Order to Show Cause Why Defendant

                                  14   City of Santa Cruz Should Not Be Held in Contempt of Court for Violating Federal Temporary

                                  15   Restraining Order of April 23, 2019” (Dkt. No. 16). The Application is DENIED. Ms. Kuhl is

                                  16   not a party to the action and has not otherwise established her standing to seek relief for the

                                  17   alleged violation of the court’s Temporary Restraining Order.

                                  18          IT IS SO ORDERED.

                                  19   Dated: June 18, 2019

                                  20                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:19-cv-01898-EJD
                                       ORDER DENYING APPLICATION FOR ORDER TO SHOW CAUSE
                                                                        1
